Citation Nr: 0621474	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of motor 
vehicle accident (MVA), to include headaches, neck, back, and 
shoulder pain, dizzy spells, and panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1959 to February 
1961.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's representative contends that a memorandum 
contained within the record reflects that the veteran's 
Social Security Administration (SSA) records were requested 
using the name of another veteran, and that therefore 
additional efforts must be undertaken to obtain the veteran's 
records.  However, the Board's review of the documents that 
were actually provided to SSA reflects that the veteran's 
correct name was used and that his records were noted as 
destroyed.  Thus, the Board finds that no further action 
needs to be taken with respect to the veteran's SSA records.  
As the case is being remanded, the veteran's representative 
is free to offer further argument as to this issue should he 
choose to do so.  

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The veteran asserts that he has residual disability 
manifested by headaches, neck, back, and shoulder pain, dizzy 
spells, and panic attacks from a MVA he was involved in 
during one of the winters he experienced while stationed in 
Germany during service between August 1959 and February 1961.  
More specifically, he asserts that in the process of driving 
a jeep with a trailer, he hit a patch of ice, and his vehicle 
was caused to roll over.  The veteran claims to have received 
treatment following the incident and has provided a copy of a 
photograph allegedly depicting the damage sustained to the 
jeep.  There is also a January 2003 private medical opinion 
from Dr. P., which opines that there is a high likelihood 
that the veteran's pain is related to the trauma sustained in 
his jeep accident.  The Board of Veterans' Appeals (Board) 
finds that this evidence is sufficiently supportive of the 
fact that the incident occurred to warrant further 
development of the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  

This development should include, and is not necessarily 
limited to, reasonable efforts by the RO to determine whether 
there are any morning reports, unit records, or other 
documents that may further verify that the accident occurred 
as described by the veteran.

The Board further finds that regardless of whether additional 
relevant documentation is obtained, the veteran should also 
be afforded an appropriate VA medical examination and opinion 
whether the veteran currently has residual disability 
consistent with having had a rollover vehicular accident 
approximately 45 years earlier, and if so, whether that 
disability includes disabilities manifested by headaches, 
neck, back, and shoulder pain, dizzy spells, and/or panic 
attacks.

Accordingly, the case is REMANDED for the following action:

1.  Reasonable steps should be taken to 
determine whether there are any morning 
reports, unit records, or other 
documents that may further verify that 
the veteran was involved in a jeep 
rollover accident while stationed in 
Germany between August 1959 and 
February 1961.

2.  Regardless of whether additional 
documents are received pursuant to item 
number 1, the veteran should be 
afforded an appropriate VA examination 
to determine whether the veteran has 
residual disability that is consistent 
with having been involved in a MVA 
during his active service.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
carry out all indicated studies.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that the veteran currently has residual 
disability consistent with having had a 
rollover vehicular accident 
approximately 45 years earlier, and if 
so, whether that disability includes 
disabilities manifested by headaches, 
neck, back, and shoulder pain, dizzy 
spells, and/or panic attacks.

3.  After pursuing any additional 
development deemed appropriate, the claim 
for service connection for residuals of 
MVA, to include headaches, neck, back, 
and shoulder pain, dizzy spells, and 
panic attacks should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



